Allowable Subject Matter
1.	Claims 1-5, 6-9, 11-20, 22 and 23 are allowed. 
2.	The following is an examiner’s statement of reasons for allowance:
 Fujigaki’s closely reads most of the claimed invention. [0034] Several aspects of Fujigaki’s disclosure provide a head-mounted display and a client apparatus that display screens (images) in a linked manner by displaying related display data on a display section of the head-mounted display and a display section of the client apparatus, and the like [0034] also see [0168]. 
 Fujigaki, however, falls short to describe “a companion user interface configured to display a visual control that overlays an AR/VR scene of an AR/VR environment that is displayed in the companion user interface, Fujigaki does not teach "generating" a "companion user interface configured to display an AR/VR scene of the AR/VR environment that is concurrently displayed at the AR/VR device and a visual control that overlays the AR/VR scene of the AR/VR environment that is displayed in the companion user interface", as recited in claim 1.    
Fujigaki also falls short to describe  “communicating, by the AR/VR device, the portion of the markup file to the companion device to cause the companion device to configure a companion user interface to display the AR/VR scene of the AR/VR environment that is concurrently output by the AR/VR device and a visual control that overlays the AR/VR scene of the AR/VR environment that is displayed in the companion user interface, and to initiate the action within the AR/VR scene" as recited in claim 11.
 Fujigaki also falls short to describe  “the companion user interface configured to display an AR/VR scene of the AR/VR environment that is concurrently rendered at the AR/VR device and a visual control that overlays the AR/VR scene of the AR/VR environment that is displayed in the companion user interface” as recited in claim 17. 
Similarly, Griswold also fails to describe the above limitations of claims 1, 11 and 17.
Further prior art searches were made on 5/7/2021 but failed to produce any relevant results.  Thus, claims 1-5, 6-9, 11-20, 22 and 23 are allowed.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

CONCLUSION

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al (US 20180321493 A1) is directed to HMD AND METHOD FOR CONTROLLING SAME. Kim discloses a head mounted display (HMD) device connected to a mobile terminal, the HMD comprising: a communication unit configured to perform wired or wireless communication with the mobile terminal; a display unit configured to display image information; a sensing unit configured to sense a movement of the HMD; and a controller configured to control the display unit to display image information controlled according to a result of sensing the movement of the HMD, wherein the controller controls the display unit to display image information controlled according to a movement sensed by the mobile terminal when any one of preset situations occurs, and controls the display unit to display image information controlled according to a movement of the HMD when the occurred situation is ended.
Mao et al (US 20160093108 A1) is directed to Synchronizing Multiple Head-Mounted Displays to a Unified Space and Correlating Movement of Objects in the Unified Space. Mao discloses a method for sharing content with other HMDs includes rendering content of a virtual environment scene on a display screen of a head-mounted display associated with a first user. The display screen rendering the virtual environment scene represents a virtual reality space of the first user. A request to share the virtual reality space of the first user is detected. The 
5.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173